UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6153



ALPHONSO EUGENE ALSTON,

                                             Petitioner - Appellant,

          versus


J. J. CLARK,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
North Carolina, at Raleigh.   Terrence W. Boyle, Chief District
Judge. (CA-98-519-HC-5-BO)


Submitted:     June 8, 1999                 Decided:   August 3, 1999


Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Eugene Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alphonso Eugene Alston seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   In February 1984, Alston was convicted

of misdemeanor assault on a correctional officer in Wake County

District Court in Raleigh, North Carolina, and sentenced to two

years’ incarceration.    Alston, who is currently serving a federal

sentence, filed no appeals or collateral attacks as to his 1984

conviction and did not execute his § 2254 petition until June 8,

1998.   He has presumably served his sentence for the 1984 con-

viction.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Alston v. Clark, No. CA-98-519-HC-5-BO

(E.D.N.C. Jan. 14, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2